Citation Nr: 9930347	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and S.E.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1992 and later RO decisions that granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from October 1991.

In April 1997 and February 1998, the Board remanded the case 
to the RO for additional action.  The case was returned to 
the Board in 1999.


FINDINGS OF FACT


1.  The veteran's PTSD symptoms are manifested primarily by 
flashbacks and nightmares of experiences in Vietnam, 
difficulty sleeping, anger, anxiety, and depression that 
produce occupational and social impairment with reduced 
reliability and productivity or considerable social and 
industrial impairment.

2.  Symptoms, such as suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships due to PTSD alone that produce occupational and 
social impairment with deficiencies in most areas of living 
or severe social and industrial impairment are not found.


CONCLUSION OF LAW

The criteria for a higher rating of 50 percent for PTSD, 
effective from October 1991, are met; the criteria for a 
rating in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9411, effective prior to November 7, 1996, 4.130, effective 
as of November 7, 1996.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

A review of the record shows that the veteran's PTSD has been 
evaluated as 30 percent disabling, effective from October 
1991.  Total disability ratings for this disorder were 
assigned from May 2 through July 31, 1994, and from November 
25 through December 31, 1994 under the provisions of 
38 C.F.R. § 4.29 (1999) based on hospitalization for 
treatment of PTSD for a period in excess of 21 days, and then 
the 30 percent rating was resumed.

A summary of the veteran's VA hospitalization in September 
1990 shows that he was homeless.

VA and state medical records show that the veteran was 
treated and evaluated for PTSD from 1991 to 1997.  The more 
salient medical reports with regard to his claim for a higher 
rating for PTSD are discussed in the following paragraphs.

State medical reports of the veteran's treatment in 1991 and 
1992 shows the diagnosis of substance abuse.  A report of his 
treatment in October 1991 reveals that PTSD was suspected.  
These reports show that he was treated with group therapy in 
1992 for PTSD.

The veteran underwent a VA psychiatric examination in April 
1992.  A history of polysubstance abuse, alcohol, cocaine, 
marijuana, and LSD was noted.  The Axis I diagnoses were 
delayed onset PTSD and polysubstance abuse in
 remission.  The Axis V or GAF (global assessment of 
functioning) was 61 to 70 (mild), currently and for the past 
year.

The veteran underwent a VA psychiatric examination in 
September 1992.  He was alert and oriented in 3 spheres.  No 
psychomotor agitation or retardation were noted.  Speech was 
relevant and coherent without abnormalities of rate or 
volume.  Thoughts were goal directed without evidence of 
hallucinations, delusions or disorganization, other than 
flashbacks associated with PTSD.  The Axis I diagnoses were 
PTSD, alcohol dependence in remission, cocaine dependence in 
remission, and marijuana abuse in remission.  The GAF was 65.  
It was noted that the veteran was able to manage his own 
financial affairs, but once he was no longer living in a 
relatively sheltered environment, he will be at much greater 
risk of returning to abusing drugs and alcohol, and at that 
time might be unable to make appropriate financial decisions.

A state medical report dated in March 1993 shows that the 
veteran had been in group therapy for PTSD since January 
1992.  PTSD symptoms were noted, including depression, 
withdrawal from others, a sense of uncontrollable anger, 
survival guilt, anxiety, and flashbacks of events in Vietnam.

The veteran and S.E. (a state social worker) testified at a 
hearing in June 1993.  The testimony was to the effect that 
the veteran's PTSD was more severe than rated at that time 
(10 percent).  The social worker testified to the effect that 
the veteran's PTSD was manifested primarily by anger and that 
he used Trazodone that made him sleepy.  

A summary of the veteran's VA hospitalization from May to 
June 1994 show Axis I diagnoses of PTSD, alcohol abuse, and 
cocaine abuse.  The GAF was 50 at hospital discharge, and it 
was 40 at the time of hospital admission.

A summary of the veteran's VA hospitalization from June to 
August 1994 shows Axis I diagnoses of PTSD, polysubstance 
abuse, and cocaine dependent.  The GAF was 45 currently, and 
45 in the past year.

A summary of the veteran's VA hospitalization from November 
to December 1994 shows Axis I diagnoses of severe PTSD, and 
history of polysubstance abuse.  The GAF at hospital 
discharge was 40, and prior to hospitalization it was 35.  
During this hospitalization he underwent a PTSD evaluation.  
It was noted that he had been experiencing an exacerbation of 
his PTSD symptoms, including combat-related nightmares, 
flashback, intrusive thoughts, disrupted speech, and 
depressed mood at the time of hospital admission.  It was 
noted that he had been homeless since August 1994.  It was 
noted that in the last 4 years the veteran had shown a 
pattern of seeking treatment and longer intervals of 
sobriety.  He was considered unemployable.

A summary of the veteran's VA hospitalization in December 
1994 shows that he was homeless.

A summary of the veteran's VA hospitalization in December 
1995 shows Axis I diagnoses of PTSD, and history of 
polysubstance abuse.  The GAF was 55.

A summary of the veteran's VA hospitalization in May 1996 
shows Axis I diagnoses of PTSD and polysubstance abuse.  The 
GAF at admission was 30, and it was 40 at discharge.

The veteran underwent a VA psychiatric examination in May 
1997.  The report of this examination notes that he was then 
living on VA hospital grounds.  It was noted that he was 
unemployed and receiving disability benefits from the Social 
Security Administration (SSA).  He gave a history of 
unemployment since 1984 and of difficulties at work related 
to interpersonal problems and substance abuse.  He reported 
becoming anxious and stressed about his living situation.  He 
reported that being homeless had triggered his PTSD symptoms, 
including lack of sleep related to nightmares of experiences 
in service.  He reported not using drugs since May 1996.  He 
was slightly disheveled in his grooming and hygiene.  He was 
fully oriented, quiet, and cooperative.  He appeared 
dysphoric and was somewhat guarded and evasive.  It was often 
difficult to understand him because of his soft voice.  He 
denied auditory or visual hallucinations.  He admitted to 
being suicidal, but denied current suicidal or homicidal 
ideations.  His personal judgment appeared impaired.  He 
demonstrated insight in his behavior and desired to change.  
It was noted that he was homeless, that he was enrolled in a 
psychiatric day care program with VA, that he was on 
psychotropic medications, and that he was receiving 
psychotherapy.  He reported active symptoms of PTSD, such as 
intrusive thoughts, flashbacks, and difficulty sleeping due 
to nightmares.  The Axis I diagnosis was PTSD.  The current 
GAF was 50, and a GAF of 55 in the past year was noted.

VA and private medical reports of the veteran's psychiatric 
treatment in 1997 show that he was having flashbacks of 
experiences in Vietnam.  The assessment was PTSD.

A VA letter dated in June 1997 notes that the veteran had a 
long history of inpatient treatment at a VA medical facility 
for PTSD and substance dependence.  It was noted that he had 
recently completed a Psychiatric Day Care Program at the VA 
medical facility and was then attending the outpatient 
Substance Abuse Day Rehabilitation program.  It was noted 
that he had maintained sobriety for about one year, had shown 
an increased commitment to treatment, and was regularly 
attending scheduled appointments in the Substance Abuse PTSD 
outpatient program and attending AA (alcoholic anonymous) 
meetings.  It was noted that the veteran continued to report 
severe and disabling PTSD symptoms related to service, 
including nightmares, flashbacks, startle, and depression.

The veteran testified before the undersigned in June 1997.  
His testimony was to the effect that he couldn't sleep at 
night due to nightmares and flashbacks of experiences in 
service.  He reported having panic attacks and that he had 
stopped drinking about one year ago.  His testimony was to 
the effect that his PTSD was more severe than currently 
rated.

In February 1998, the Board remanded the case to the RO in 
order to have the report of the veteran's May 1997 VA 
examination reviewed by a psychiatrist or to have the veteran 
reexamined by a psychiatrist to delineate the psychiatric 
symptoms specifically attributable to PTSD and those caused 
by substance abuse.

A VA document dated in April 1998 notes that the veteran 
failed to report for a schedule psychiatric examination in 
March 1998.

In a July 1998 letter, the RO notified the veteran that a 
notice had been received from a VA medical facility that he 
had failed to report for a scheduled psychiatric examination.  
He was given a toll-free number to call to reschedule the 
examination.  A review of the record does not show that the 
July 1998 letter was returned by the Postal Service or that 
the veteran contacted VA to reschedule a psychiatric 
examination.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  No further 
assistance to the veteran is required to comply with VA's 
duty to assist him, for the reasons stated herein.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The veteran's testimony is to the effect that his PTSD is 
more severe than currently rated and that he is unable to 
sleep due to constant nightmares of experiences in Vietnam.  
The objective medical evidence indicates that he does have 
various PTSD symptoms and occasionally severe psychiatric 
impairment, but it also shows that he has recurring 
polysubstance abuse.  While the reports of his recent 
psychiatric evaluations indicate that the polysubstance abuse 
is in remission, the overall evidence indicates that this 
condition continues to recur.

The report of the veteran's VA psychiatric examination in 
April 1992 indicated the presence of PTSD that produced mild 
psychiatric impairment, but the overall evidence indicates 
that this disorder was suspected as early as October 1991, 
that he had been in group therapy for PTSD since January 
1992, and that PTSD symptoms of depression, withdrawal from 
others, anger, survival guilt, anxiety, and flashbacks of 
events in Vietnam have been present since the early 1990's.  
The overall evidence indicates that the veteran is 
unemployable and that he has occasionally severe psychiatric 
impairment, but the evidence also indicates a history of 
polysubstance abuse that continuously recurs and produces 
significant psychiatric impairment.  The psychiatric symptoms 
due to the veteran's polysubstance abuse may not be 
considered in the evaluation of the PTSD because these 
symptoms are due to his willful misconduct and compensation 
cannot be paid for any additional impairment due to such 
disability.  VAOPGCPREC 2-98 and 7-99; Barela v. West, 11 
Vet. App. 280 (1998).

The Board remanded the case to the RO in 1998 in order to 
have a psychiatrist review the report of the veteran's VA 
psychiatric examination in May 1997 or to have the veteran 
undergo another VA psychiatric examination to delineate the 
symptoms specifically due to PTSD and polysubstance abuse, 
but the veteran failed to report for the scheduled VA 
psychiatric examination.  Nevertheless, the overall evidence 
shows some psychiatric symptoms specifically attributable to 
PTSD and the summary of the veteran's VA hospitalization from 
November to December 1994 indicates the presence of severe 
PTSD.  His GAF was 40 at the time of the hospital discharge 
in December 1994, but the medical evidence indicates the 
presence of active polysubstance abuse in 1994 and 1995.

At the time of the veteran's VA psychiatric examination in 
May 1997, the polysubstance abuse was noted to be in 
remission.  The GAF was 50 at the time of this examination.  
A GAF of 50 is indicative of serious impairment in social or 
occupational functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. 
§ 4.125, effective prior to or as of November 7, 1996.  The 
Board finds that the GAF of 50 best reflects the veteran's 
functional impairment due to PTSD symptoms alone based on the 
available evidence, and that this impairment has been present 
since October 1991.

After consideration of the available evidence, the Board 
finds that the veteran's PTSD is manifested primarily by 
flashbacks and nightmares of experiences in Vietnam, 
difficulty sleeping, anger, anxiety, and depression that 
produce occupational and social impairment with reduced 
reliability and productivity or considerable social and 
industrial impairment that support the assignment of a 
50 percent rating for the PTSD, effective from October 1991, 
under the criteria of diagnostic code 9411, effective prior 
to November 7, 1996.  The criteria of diagnostic code 9411, 
effective as of November 7, 1996, are not for application 
prior to November 7, 1996, as noted in the above legal 
criteria.

The Board finds that the evidence does not show symptoms, 
such as suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships due to PTSD alone that produce occupational and 
social impairment with deficiencies in most areas of living 
or severe social and industrial impairment to warrant the 
assignment of a 70 percent rating for PTSD under the criteria 
of diagnostic code 9411, effective prior to or as of November 
7, 1996.

Hence, the Board finds that the evidence warrants granting a 
50 percent rating for PTSD, effective from October 1991, and 
that the preponderance of the evidence is against the claim 
for a rating  of 50 percent or higher or a higher rating for 
a specific period since the effective date of the claim or a 
"staged rating" for PTSD.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Since the preponderance of the evidence is 
against the claim for rating in excess of 50 percent for 
PTSD, the benefit of the doubt doctrine is not for 
application with regard to this determination.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A review of the evidence shows that the veteran has 
occasional severe psychiatric impairment and that he has 
failed to report for a VA scheduled psychiatric examination 
requested by the Board to determine the specific psychiatric 
symptoms due to his PTSD.  He has an obligation to cooperate, 
when required, in the development of evidence pertaining to 
his claim.  The duty to assist is not always a one-way 
street, nor is it a blind alley.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Olsen v. Principi, 3 Vet. App. 480, 483 
(1992).  "In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  In this case, the RO 
sent a letter to the veteran with instruction to telephone in 
order to reschedule a VA psychiatric examination, but a reply 
to this letter was not received.  The Board notes that the 
evidence indicates that the veteran may be "homeless," but 
VA's duty to assist him in developing his claim has been met 
in this case.  The veteran has not shown good cause for his 
failure to report for the scheduled VA psychiatric 
examination.  While he may not be capable of fulfilling his 
duty because of his current mental capacity, he is always 
free to submit another claim for an increased rating for PTSD 
by notifying the RO of such an intention and of his 
willingness to report for a VA psychiatric examination.

The Board recognizes that when a veteran without good cause 
fails to report for an examination scheduled in conjunction 
with a claim for increase, the claim should be denied.  
38 C.F.R. § 3.655(a),(b) (1999).  In this case, however, the 
RO did not notify the veteran of the consequences of his 
failure to report for VA examination.  In order not to 
prejudice the veteran, the Board has adjudicated the 
veteran's claim based on the evidence of record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

A higher rating of 50 percent for PTSD, effective from 
October 1991, is granted, subject to the regulations 
applicable to the payment of monetary benefits; a rating in 
excess of 50 percent for PTSD is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

